Judgment and order unanimously reversed on the law and facts and a new trial granted, with costs to the appellant; to -abide the event. Memorandum: A new trial is required in the interests of justice for the reasons stated in Fernicola v. Rudolph (18 A D 2d 957). (Appeal by defendant from judgment of Lewis Special Term, granting s-peeiific performance of a contract of sale of real property; also appeal from order of Oneida 'Trial Term permitting a preference and placing -cause on Day -Calendar for February 19, 1962.) Present-Bastow, J. P., Goldman, Haljpern, MeClusky and Henry, JJ.